Case 2:20-cv-02359-SHL-atc Document 209 Filed 04/12/21 Page 1 of 3                      PageID 3485




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


  FAVIAN BUSBY and MICHAEL                          )
  EDGINGTON, on their own behalf and on             )
  behalf of those similarly situated,               )
          Plaintiffs,                               )
                                                    )
  v.                                                )            No. 2:20-cv-2359-SHL-atc
                                                    )
  FLOYD BONNER, JR., in his official                )
  capacity, and SHELBY COUNTY                       )
  SHERIFF’S OFFICE,                                 )
          Defendants.                               )


       ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT


        This class action for declarative and injunctive relief and/or a writ of habeas corpus under

 48 U.S.C. § 2241 as well Title II of the Americans with Disabilities Act (“ADA”) and Section

 504 of the Rehabilitation Act (“Rehab Act”), which seeks to protect as much as possible

 Plaintiffs’ safety while detained in the Shelby County Jail (“the Jail”) during the current

 pandemic caused by COVID-19, (ECF Nos. 1, 50), is now before the Court for Final Approval

 of Class Action Settlement.

        I.       Procedural History

        As the history of this case has been detailed in numerous filings, the Court briefly

 summarizes the relevant procedural history. On June 10, 2020, the Court certified a Class and

 Subclass of medically vulnerable and disabled individuals detained pre-trial at the Jail who were

 at increased risk of serious injury or death from COVID-19, based on the guidance from the

 Centers for Disease Control. (ECF No. 38.) The Parties subsequently agreed to a resolution of

 the claims and moved for preliminary approval of class action settlement pursuant to Federal
Case 2:20-cv-02359-SHL-atc Document 209 Filed 04/12/21 Page 2 of 3                     PageID 3486




 Rule of Civil Procedure 23(e). (ECF No. 161.) On January 28, 2021, the Court found that Rule

 23(e) was satisfied and granted preliminary approval. (ECF No. 162.) The Court also granted

 permission to post class notice as modified and scheduled a Final Approval hearing for March 5,

 2021. (ECF No. 162.)

        During the March 5 hearing, the Court notified the Parties that the Independent Inspector,

 appointed by the Court to render an expert opinion on the current health and safety of medically-

 vulnerable Plaintiffs-detainees at the Jail, (ECF No. 56), had raised concerns regarding the

 sufficiency of the Notice of the settlement to class and subclass members in the Jail’s housing

 units. (ECF No. 176.) Given the concerns raised, the Court directed the Parties to devise a new

 plan for distribution of Notice, to include a one-page document to be distributed to all detainees,

 and reset the Final Approval hearing for April 9, 2021. (ECF No. 177.) The Parties submitted a

 revised Plan for Distributing Notice and proposed One-Page Notice of Class Action Settlement

 (“One-Page Notice”), which the Court approved on March 15, 2021. (ECF No. 181.)

        II.     Final Approval Hearing

        On April 9, 2021, the Court held the Final Approval hearing. As discussed at the hearing,

 the Court received approximately 70 letters from detainees following distribution of the One-

 Page Notice. The number of letters received following the revised Notice confirms for the Court

 that Class members have been adequately apprised of the Settlement Agreement and been

 afforded an opportunity to object. In total, the Court has received over 80 letters from detainees,

 which the Court reviewed for objections to the Settlement. Though approximately 28 letters

 nominally state “objections,” the Court finds that the so-called objections primarily express

 concern about the Jail’s compliance with the terms of the Settlement, rather than objections to




                                                  2
Case 2:20-cv-02359-SHL-atc Document 209 Filed 04/12/21 Page 3 of 3                   PageID 3487




 the Settlement terms themselves. Thus, the Court does not find any objection causing it to

 conclude that the proposed Settlement is unfair, unreasonable, or inadequate.

        Thus, Final Approval is GRANTED. Upon entry of judgment, the Court will retain

 jurisdiction over this matter for enforcement purposes.

        IT IS SO ORDERED, this 12th day of April, 2021.


                                                     s/ Sheryl H. Lipman
                                                     SHERYL H. LIPMAN
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
